16‐1837‐cv 
     Davis v. Brown, et al. 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                                    
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  20th  day  of  December,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  GERARD E. LYNCH, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          CHRISTINA REISS, 
10                                  Chief District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12          
13         COREY DAVIS, 
14    
15                 Plaintiff‐Appellant, 
16                                   
17                                  v.                                         No. 16‐1837‐cv 
18                                   
19         JOY BROWN,   
20    
21                 Defendant–Cross‐Claimant–Appellee, 
22          
23         PODS INC., 
24          

     * Chief Judge Christina Reiss, of the United States District Court for the District of 
     Vermont, sitting by designation. 
 1                  Defendant–Cross‐Defendant–Appellee.**   
 2          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 3           
 4          FOR APPELLANT:                                    Corey Davis, pro se, Bradford, PA. 
 5           
 6          FOR APPELLEES:                                    Marc I. Kunkin, Hill Rivkins LLP, 
 7                                                            New York, NY, for PODS Inc. 
 8           
 9                                                            Joy Brown, pro se, Hempstead, NY. 
10                                                             
11          Appeal from orders of the United States District Court for the Eastern 

12   District of New York (Sandra J. Feuerstein, Judge).     

13          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

14   AND DECREED that the appeal from the District Court’s October 2015 order is 

15   DISMISSED for lack of jurisdiction, and the District Court’s May 2016 order is 

16   AFFIRMED. 

17          Corey Davis, pro se and incarcerated, appeals from the October 2015 order 

18   of the District Court (Feuerstein, J.) dismissing his complaint pursuant to the 

19   parties’ stipulation and its May 2016 order denying his motion for relief pursuant 

20   to Rules 60(b)(1) and 60(b)(3) of the Federal Rules of Civil Procedure.    We 

21   assume the parties’ familiarity with the facts and record of the prior proceedings, 

22   to which we refer only as necessary to explain our decision to dismiss in part and 

23   affirm in part. 


     ** The Clerk of Court is directed to amend the official caption as set forth above. 

                                                    2 
 1         We have determined sua sponte that Davis’s notice of appeal was untimely 

 2   filed with respect to the October 2015 dismissal order.    The timely filing of a 

 3   notice of appeal in a civil case is a jurisdictional requirement.    Bowles v. Russell, 

 4   551 U.S. 205, 214 (2007).    A notice of appeal “must be filed with the district clerk 

 5   within 30 days after entry of the judgment or order appealed from.”    Fed. R. 

 6   App. P. 4(a)(1)(A); see also 28 U.S.C. § 2107(a).    The time to file a notice of appeal 

 7   is tolled during the pendency of a Rule 60 motion if that motion is filed within 28 

 8   days after the judgment is entered.    Fed. R. App. P. 4(a)(4)(A)(vi).    But 

 9   subsequent Rule 60 motions will not toll the time to appeal; only the first motion 

10   does so.    Glinka v. Maytag Corp., 90 F.3d 72, 74 (2d Cir. 1996).    Although 

11   Davis’s first Rule 60 motion tolled the time to file a notice of appeal, the District 

12   Court denied that motion on January 14, 2016, giving Davis until Tuesday, 

13   February 16, 2016 to file his notice of appeal.    See Fed. R. App. P. 26(a)(1)(C).   

14   Davis did not appeal until four months later, in June 2016.    Accordingly, we lack 

15   jurisdiction to review the October 2015 order. 

16         Davis also appeals the District Court’s May 2016 order, arguing that he was 

17   entitled to relief pursuant to Rule 60(b)(6) because the District Court did not have 

18   the authority to modify the stipulation and proposed order before dismissing the 



                                                 3 
 1   action.    Even assuming that Davis has not forfeited this argument about the 

 2   District Court’s lack of authority, see McLeod v. Jewish Guild for the Blind, 864 

 3   F.3d 154, 156 (2d Cir. 2017), the District Court did not abuse its discretion in 

 4   dismissing the case without retaining jurisdiction over the settlement agreement 

 5   because, as Davis’s own submission to the District Court made clear, retention of 

 6   jurisdiction was not a condition of the parties’ settlement agreement, and Rule 

 7   4l(a)(l)(ii) of the Federal Rules of Civil Procedure does not enable parties to 

 8   obligate a court to retain such jurisdiction. 

 9         As a result, the District Court properly declined to exercise ancillary 

10   jurisdiction over enforcement of the settlement agreement.    See Hendrickson v. 

11   United States, 791 F.3d 354, 358 (2d Cir. 2015).    Federal courts are courts of 

12   limited jurisdiction that do not automatically retain jurisdiction over the 

13   enforcement of settlement agreements.    Id.    To retain ancillary jurisdiction over 

14   the enforcement of a settlement agreement, the District Court’s order of dismissal 

15   must either expressly retain jurisdiction or incorporate the terms of the settlement 

16   agreement.    Id.    Here, the District Court’s dismissal order explicitly did not 

17   retain jurisdiction or incorporate the terms of the settlement agreement.     

18    



                                                4 
1         We have considered Davis’s remaining arguments and conclude that they 

2   are without merit.    Accordingly, we DISMISS the appeal from the District 

3   Court’s October 2015 order and AFFIRM the District Court’s May 2016 order 

4   denying Rule 60 relief. 

5                                        FOR THE COURT: 
6                                        Catherine O’Hagan Wolfe, Clerk of Court 




                                            5